Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species A, Figures 1A-1E and claims 1-7 and 15 in the reply filed on April 21, 2022 is acknowledged. The traversal is on the grounds that the inventions share the same technical features and there would be no burden to consider all species together. This is not found persuasive because the                              species have not been identified as obvious variants of one another, and the patentability of a common technical feature has not yet been determined. If a common technical feature is found allowable, all species will be considered and allowed together.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “bending zone” and “stress relaxation structure” in claim 1, and “stress relaxation structure” in claim 15. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (10,645,827). Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroetmann (2016/0014914). Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn et al. (9,176,535). Each discloses a foldable apparatus for receiving a foldable device, comprising a casing (disclosed flexible housing; 500; 100; respectively) for receiving the foldable device, including a body (2; 504 and 505; 112 and 114) for providing an accommodation to the foldable device, and a bending zone (1; 518 and/or 519; 106) for folding the body from an unfolded position (Figure 6; Figure 5B; see lowermost drawing of Figure 1) to a folded position (Figure 7; Figure 5C; see second lowest drawings of Figure 1), including a stress relaxation structure (1; bellows defining 518 and 519; 120) for retaining the body to the folded position and reversing the body to the unfolded position. 
As to claim 2, each discloses the body including a first part (2 on one side of 1; 504; 112) and a second part (2 on the other side of 1; 505; 114) and the stress relaxation structure (defined wrinkles at 1; bellows defining 518 and 519; 120) connects the first part and the second part. 
As to claim 3, Stroetmann discloses the first part and the second part including a window (revealing 506 in Figure 5A). 
As to claim 4, each discloses the first part and the second part including a peripheral frame structure.
As to claim 5, each discloses the first part, the second part and the stress relaxation structure being integrally molded. 
As to claims 6 and 7, Stroetmann discloses the stress relaxation structure (bellows defining 518 and 519) being a bellow structure by definition with conventional alternately convex and concave portions.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (10,645,827). Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroetmann (2016/0014914). Claim 15 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn et al. (9,176,535). Each discloses a foldable apparatus for receiving a foldable device, comprising a casing (disclosed flexible housing; 500; 100; respectively) for receiving the foldable device, including a first portion (interior of 2; interior of 504 and 505; interior of 112 and 114) and a second portion (1; bellows defining 518 and 519; 120), wherein the first portion is structured to provide an accommodation to the foldable device, and the second portion is a bending area for the first portion while being folded from an unfolded position (Figure 6; Figure 5B; see lowermost drawing of Figure 1) to a folded position (Figure 7; Figure 5C; see second lowest drawings of Figure 1), wherein the second portion is designed to have a stress relaxation structure in order to retain the folded position and reverse the first portion to the unfolded position.   

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG